Case 1:14-cv-02887-JLK-MEH Document 210-1 Filed 10/01/19 USDC Colorado Page 1 of 5




                    EXHIBIT A
Case 1:14-cv-02887-JLK-MEH Document 210-1 Filed 10/01/19 USDC Colorado Page 2 of 5




                                                                    12445 E. Caley Avenue
                                                                    Centennial, CO 80111




   September 30, 2019

   Via Email
   Colin Barnacle
   Ashley Calhoun
   Akerman LLP
   colin.barnacle@akerman.com
   ashley.calhoun@akerman.com

   Juno Turner
   Ossai Miazad
   Elizabeth Stork
   Outten & Golden LLP
   685 Third Avenue, 25th Floor
   New York, New York 10017
   jturner@outtengolden.com
   om@outtengolden.com
   estork@outtengolden.com

          RE: Menocal, et al. v. The GEO Group, 1:14-cv-02887 Media Tour & Video

   Dear Counsel:

          I write to advise you that on August 9, 2019 media outlets conducted a limited tour of the
  Aurora Contract Detention Facility, also known as the Denver Contract Detention Facility (DCDF),
  without permission to photograph or videotape the facility. One media outlet conducted a follow-up
  tour of the DCDF on August 21, 2019 with substantially restricted photography and video. The tours
  were approved due to the significant restrictions on photography and video that the media accepted
  as conditions for their visits. The photography and video restrictions were based on the same
  operational security and safety concerns that I raised on ICE ERO’s behalf in my previous
  correspondence dated June 20, 2019. Although my June 20, 2019 correspondence indicated that the
  video and photographic inspection requested by Plaintiffs would not be allowed, ICE has
  subsequently reconsidered its position. Given ICE’s commitment to transparency in its operations,
  should Plaintiffs’ counsel in this case be willing to accept the same restrictions as a condition for
  photography and video in the facility, ICE will permit Plaintiffs’ counsel to photograph and video to
  the same extent that the media was permitted on August 21.

         On August 9, various media outlets visited DCDF and were permitted to bring cameras, video
                                                       1
Case 1:14-cv-02887-JLK-MEH Document 210-1 Filed 10/01/19 USDC Colorado Page 3 of 5




  cameras, and other recording devices into the DCDF training room only, in order to record an
  interview that I gave to those outlets. The training room is not part of the secure portion of the facility.
  The media outlets then conducted a limited “pen and pad” tour of the DCDF. That tour included the
  law library; a male housing unit; a circular walkway connecting various housing units and the
  recreation area (without entry into those housing units or the recreation area); the threshold into the
  kitchen; the threshold into the medical area (from which the dental area, pharmacy, and
  telepsychiatry areas are visible through viewing windows); and an area for detainees to conduct
  video-teleconferences with immigration judges in connection with asylum proceedings. The tour was
  approximately one hour. In conjunction with this visit, an ICE photographer and videographer took
  still photography and video. ICE released twelve photos and approximately seven minutes of video
  to the media, which are publicly available at: https://www.dvidshub.net/image/5655609/life-inside-
  aurora-contract-detention-facility and https://www.dvidshub.net/video/701993/aurora-contract-
  detention-facility-media-b-roll.

           On August 21, 2019, ICE permitted one news outlet, CBS4, to enter the secure portion of the
  facility with one video camera, with the understanding that footage recorded would be available to
  other media outlets through a pooling system. CBS4 took the same tour as the August 9 media group,
  which lasted less than one hour. CBS4 took photo and video of the following areas only: the law
  library, a men’s housing unit, circular walkway, and the threshold of the recreation area, kitchen and
  medical area. CBS4 was not permitted to record the image of any detainee. If a detainee entered into
  a shot, CBS4 recorded a blurred image. No recording was permitted of any documents or paperwork
  in the facility. ICE does not object to the parties in this case requesting this pooled footage, subject
  only to any applicable policies and procedures of CBS4.

          ICE notes that the scope of the media tours, in terms of access to the DCDF, was significantly
  more limited than the tour requested by Plaintiffs’ counsel. However, and while photography and
  video would be subject to the limitations of the August 21 tour set forth above, ICE remains willing
  to allow Plaintiffs’ counsel to conduct a “pen and pad” tour of the five areas requested by Plaintiffs’
  counsel1, even though some of these areas are not part of ICE’s standard tour under the ICE 2011
  Performance-Based National Detention Standards, 2016 revision.
             Thank you in advance for your cooperation and understanding in this matter. As stated
      above, ICE will permit Plaintiffs’ counsel to photograph and video to the same extent that the
      media was permitted on August 21. Should you have any questions or concerns regarding the
      above, please do not hesitate to contact me.



  1
   It is my understanding that Plaintiffs are requesting to inspect: (1) all facilities used for administrative or disciplinary
  segregation of immigration detainees; (2) all housing units occupied by any Class Member, including both individual
  cells and common areas; (3) all areas, including but not limited to GEO’s on-site medical facility, laundry room, dining
  area, kitchen, law library, barbershop, intake area, solitary confinement unit, warehouses, any exterior or outdoor areas,
  and ICE and GEO offices, including, but not limited to, conference rooms and break rooms, where any Class Member
  performed work, including cleaning, pursuant to the Housing Unit Sanitation Policy; (4) all areas in which GEO stores
  or stored records and/or electronically-stored information; (5) all areas, including but not limited to GEO’s on-site
  medical facility, laundry room, dining area, kitchen, law library, barbershop, intake area, solitary confinement unit,
  warehouses, any exterior or outdoor areas, and ICE and GEO offices, including, but not limited to, conference rooms
  and break rooms where any Class Member performed work pursuant to the Voluntary Work Program.
                                                                   2
Case 1:14-cv-02887-JLK-MEH Document 210-1 Filed 10/01/19 USDC Colorado Page 4 of 5
Case 1:14-cv-02887-JLK-MEH Document 210-1 Filed 10/01/19 USDC Colorado Page 5 of 5




  Brandt Milstein
  Milstein Law Office
  595 Canyon Boulevard
  Boulder, CO 80302
  (303) 440-8780
  E-Mail: brandt@milsteinlawoffice.com

  Andrew Turner
  The Kelman Buescher Firm
  600 Grant St., Suite 450
  Denver, CO 80203
  (303) 333-7751
  E-Mail: aturner@laborlawdenver.com

  Hans Meyer
  Meyer Law Office, P.C.
  P.O. Box 40394
  Denver, CO 80204
  (303) 831-0817
  E-Mail: hans@themeyerlawoffice.com

  Timothy Jafek
  U.S. Attorney’s Office for the District of Colorado
  1801 California Avenue, Suite 1600
  Denver, CO 80202
  Email: Timothy.Jafek@usdoj.gov




                                                        4
